 Case 4:21-cv-11517-MFL-KGA ECF No. 7, PageID.42 Filed 08/02/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GINA DIAKONOV,

      Plaintiff,                                            Case No. 21-cv-11517
                                                            Hon. Matthew F. Leitman
v.

ROBERT C. MASI, D.D.S., P.C.,

     Defendant.
__________________________________________________________________/

                    ORDER GRANTING PLAINTIFF LEAVE
                   TO FILE A FIRST AMENDED COMPLAINT

      On June 28, 2021, Plaintiff Gina Diakonov filed this employment

discrimination action against her former employer, Robert C. Masi, D.D.S., P.C.

(“Masi”). (See Compl., ECF No. 1.) Masi has now filed a motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6). (See Mot. to Dismiss, ECF No. 6.) Masi

argues, among other things, that Diakonov has failed to plead sufficient facts to state

viable claims under the Supreme Court’s decisions in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

(See id., PageID.38-39.)

      Without expressing any view regarding the merits of the motion to dismiss,

the Court will grant Diakonov the opportunity to file a First Amended Complaint in

order to remedy the alleged deficiencies in her claims identified by Masi in the



                                          1
 Case 4:21-cv-11517-MFL-KGA ECF No. 7, PageID.43 Filed 08/02/21 Page 2 of 3




motion to dismiss. The Court does not anticipate allowing Diakonov another

opportunity to amend to add factual allegations that she could now include in her

First Amended Complaint. Simply put, this is Diakonov’s opportunity to allege any

and all additional facts, currently known to her, that may cure the alleged

deficiencies in her claims.

      By August 16, 2021, Diakonov shall notify the Court and Masi in writing

whether she will amend the Complaint or respond to the motion to dismiss. If

Diakonov provides notice that she will be filing a First Amended Complaint, she

shall file that amended pleading by no later than August 30, 2021. Upon the filing

of a First Amended Complaint, the Court will terminate without prejudice Masi’s

currently pending motion to dismiss as moot.

      If Diakonov provides notice that she will not be filing a First Amended

Complaint, she shall file a response to Masi’s motion to dismiss by no later than

August 30, 2021.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 2, 2021




                                        2
 Case 4:21-cv-11517-MFL-KGA ECF No. 7, PageID.44 Filed 08/02/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 2, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
